DETAILED ACTION
This Office Action is in response to the filing of an amendment to the claims on 6/23/2022. As per the amendment, claims 21, 23-25, 29-30, 36, 38, and 39 have been amended, and no claims have been added or cancelled. Thus, claims 21-41 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 29-34, and 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (US Pub. 2012/0097156) in view of Hernandez (US Pat. 7,559,327).
Regarding claim 21, Bowman discloses an apparatus comprising: a heat and moisture exchanger (see Fig. 2, the exchanger located around heat and moisture exchange (HME) element 70 and HME cavity 75) comprising a housing (see Fig. 2, the outer shell around HME material 70 comprised of the top end of conduit 50, better seen in Fig. 4C as the section of delivery tube 30 and user interface 40 surrounding the HME material 70), the housing configured to removably connect to and disconnect from a first interface component (see Figs. 2 where HME element 70 disconnects from a mask inlet 68, which is part of the first interface component of mask 60, through element lock 77 which disconnects the housing of conduit 50 from the mask inlet 68, shown best in Figs. 6A-6B by locking groove 82 releasably engaging upper section 81 from lower section 83; see [0091]), comprising bias flow holes (see vents 80 in Fig. 2), the heat and moisture exchanger comprising an inlet into the housing (see Fig. 2 where an inlet into the HME is shown a the connection coming from delivery tube 30 leading towards HME material 70), the inlet configured to couple to a source of gas (see Fig. 1A where flow generator 20 connects to delivery tube 30, leading to HME material 70), an outlet from the housing (see Fig. 2, where mask inlet 68 is the outlet from the HME housing), the outlet configured to deliver gas to a patient (see Fig. 2 where mask inlet 68 leads to mask 60, and to the patient), and an gas flow path through the housing between the inlet and the outlet and through the HME material (see Fig. 2 where incoming gas flow goes from delivery tube 30, through the HME material 70, and out mask inlet 68 to the patient), the housing configured to enclose the HME material (see Fig. 2 where interface conduit 50 has a portion which surrounds the HME material 70 as a housing, the enclose it, as better seen in the similar circumstance in Fig. 4C where conduit 30 encloses HME material 70) the HME material being located within the housing in the gas flow path between the inlet and the outlet (see Fig. 2 where HME material 70 is located within the housing that encases it, between the delivery tube 30 and mask inlet 68), and a ventilation cover mechanism, the ventilation cover mechanism being configured to cover at least a portion of the bias flow holes (see [0070] and Fig. 2, where the vents 80 can be configurable between open and closed positions by control unit 26, such that the mechanism that opens/ closes the vents 80 is a ventilation cover, that covers at least a portion of the vents 80).
Bowman does not have a detailed description of the first interface component comprising bias flow holes, nor a ventilation cap not in contact with the gas flow path through the heat and moisture exchanger, the ventilation cap being configured to cover at least a portion of the bias flow holes of the first interface component, the heat and moisture exchanger being configured such that at least a portion of the exhaled gases is forced through the heat and moisture exchanger instead of the bias flow holes when the ventilation cap covers at least a portion of the bias flow holes of the first interface component. However, it is noted that Bowman does disclose that the vents can be located within the mask (see [0070] where Bowman does disclose “the one or more vents 80 may be included in the mask 60” such that Bowman at least contemplates the inclusion of the controllable bias flow holes in the first patient interface/ mask. It is further understood that were these controllable vents 80 to be placed in the mask portion, and thus between the patient and the HME, that opening and closing them by the control unit would likewise control how much air passes through the HME dependent on how much air is allowed to exit through the vents based on whether the vents are open or closed, and having said vents in the mask be closed would control how much air is forced back through the HME).
However, Hernandez teaches a similar device for delivering and ventilating air to and from a user through a patient interface, where a first interface component comprises bias flow holes (see Fig. 11 exhaust ports 96 on mask 90), a ventilation cap not in contact with the gas flow path through the delivery tube (see Fig. 11 where when tab 98 is moved up and down, some ventilation cap member covers some of the exhaust ports 96, seen as the black dots of the exhaust ports, and where the exhaust ports 96 do not interact with the delivery tube 94), the ventilation cap being configured to cover at least a portion of the bias flow holes of the first interface component such that at least a portion of the exhaled gases is forced through the delivery tube instead of the bias flow holes (see Col. 9 lines 28-43 where Fig. 11 has the tab 98 and sealing ventilation cap that covers exhaust ports 96, such that exhaust flow can be controlled and varied, as seen in Col. 6 lines 41-50) . 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patient interface of Bowman to have bias flow holes controlled by a ventilation cap as taught by Hernandez, as it allows for exhaust from the mask to be varied to adjust the gas circulation and reduce noise (Hernandez; Col. 6 lines 41-50). It is understood that in the modified Bowman device, the adjustable bias flow holes in the mask as taught by Hernandez at least partially cover the bias flow holes, and in covering part of the bias flow holes of the mask, some amount of exhausted air is sent back up the delivery conduit to the HME of Bowman.
Regarding claim 22, the modified Bowman device has the heat and moisture exchanger comprises HME bias flow holes between the HME material and the inlet (Bowman; see Fig. 2 where vents 80 are located between the HME material 70 and the inlet at delivery tube 30/ user interface 40).
Regarding claim 23, the modified Bowman device has the ventilation cap seals the bias flow holes of the first interface component (Hernandez; see Fig. 11 where the tab 98 controls some ventilation cap shown by the black dots which seal the exhaust ports 96) when the heat and moisture exchanger is in use with the first interface component (Bowman; see Fig. 2 where the HME material 70 is connected to the mask 60 through mask inlet 68).
Regarding claim 24, the modified Bowman device has the heat and moisture exchanger connects to the first interface component at the outlet of the heat and moisture exchanger (Bowman; see Fig. 2 where the HME material 70 connects to the mask inlet 68, which is its outlet that connects it to the mask 60).
Regarding claim 25, the modified Bowman device has the heat and moisture exchanger connects to a conduit at the inlet of the heat and moisture exchanger (Bowman; see Fig. 2 where the HME material 70 connects to a delivery tube 30, where the inlet is the connection between the HME material area 70 and the delivery tube 30/ user interface 40).
Regarding claim 26, the modified Bowman device has the first interface component comprises a mask shell (Bowman; see Fig. 2 mask 60, which is a mask shell, and part of the first interface component).
Regarding claim 29, the modified Bowman device has the ventilation cap comprises a first adjuster to open and/or close the bias flow holes of the first interface component (Hernandez; see Fig. 11 where tab 98 is an adjuster to opening/ closing exhaust ports 96).
Regarding claim 30, the modified Bowman device has the heat and moisture exchanger comprises HME bias flow holes (Bowman; see Fig. 2 vents 80), wherein the heat and moisture exchanger further comprises a second adjuster to open and/or close the HME bias flow holes (Bowman; see [0070] and Fig. 2, where the vents 80 can be configurable between open and closed positions by control unit 26, such that the mechanism that opens/ closes the vents 80 is an adjuster).
Regarding claim 31, the modified Bowman device has a first adjuster and a second adjuster (Bowman; see [0070] and Fig. 2, where the control unit 26 that opens/ closes the vents 80 is an adjuster; and Hernandez; see Fig. 11 where tab 98 is an adjuster to opening/ closing exhaust ports 96).
Regarding claim 32, the modified Bowman device has a first and a second adjuster that are connected (Bowman; first adjuster is the flow generator 20 (as the term “adjuster” is broad and the flow generator is able to adjust the flow in the system, and thus acts as an first adjuster) as seen in Fig. 1A and understood to be included in the embodiment of Fig. 2, and the second adjuster is the tab 98 in Fig. 11 of Hernandez which are connected to one another by being part of the same system, and thus at least indirectly connected through a series of conduits), wherein opening a first subset of bias flow holes closes a second subset of bias flow holes (Hernandez; see Fig. 11 where tab 98 slides to selectively allow for some of the holes of exhaust ports 96 to be open, and other to be closed, such that there are at least 2 subsets (the rows of holes of exhaust port 96), where one can be closed while others are open; see Col. 9 lines 28-43).
Regarding claim 33, the modified Bowman device has the HME material is metal (Bowman; see [0076]).
Regarding claim 34, the modified Bowman device has the HME material is layered and/or stacked to form air paths (Bowman; see [0072] and [0074]-[0075] where the HME material can be layered to produce an air path through the layers of the material).
Regarding claim 36, the modified Bowman device as modified in claim 21 has an apparatus comprising: a patient interface (Bowman; Fig. 2 see mask 60 and mask inlet 68), the patient interface comprising bias flow holes (Hernandez; see Fig. 11 exhaust ports 96 on mask 90), a heat and moisture exchanger (Bowman; see Fig. 2, the exchanger located around heat and moisture exchange (HME) element 70 and HME cavity 75) comprising a housing (Bowman; see Fig. 2, the outer shell around HME material 70 defined by conduit 50, better seen in Fig. 4C as the section of delivery tube 30 and user interface 40 surrounding the HME material 70), the housing configured to removably couple to the patient interface (Bowman; see Figs. 2 where HME element 70 disconnects from a mask inlet 68, which is part of the first interface component of mask 60, through element lock 77 which disconnects the housing of conduit 50 from the mask inlet 68, shown best in Figs. 6A-6B by locking groove 82 releasably engaging upper section 81from lower section 83; see [0091]), the heat and moisture exchanger comprising an inlet into the housing (Bowman; see Fig. 2 where an inlet into the HME is shown a the connection coming from delivery tube 30 leading towards HME material 70), an outlet out of the housing (Bowman; see Fig. 2, where mask inlet 68 is the outlet from the HME housing), and an gas flow path between the inlet and the outlet (Bowman; see Fig. 2 where incoming gas flow goes from delivery tube 30, through the HME material 70, and out mask inlet 68 to the patient), an HME material located within the housing and within the gas flow path between the inlet and the outlet (Bowman; see Fig. 2 where HME material 70 is located within the housing that encases it, between the delivery tube 30 and mask inlet 68), the housing configured to enclose the HME material (Bowman; see conduit 50 in Fig. 2 which encloses the HME material 70) and wherein the bias flow holes of the patient interface are configured to be sealed or adjusted when the heat and moisture exchanger is coupled to the patient interface, the heat and moisture exchanger being configured such that at least a portion of the exhaled gases is forced through the heat and moisture exchanger instead of the bias flow holes of the patient interface when the bias flow holes of the patient interface are sealed or adjusted (Hernandez; see Col. 9 lines 28-43 where Fig. 11 has the tab 98 that covers exhaust ports 96, such that exhaust flow can be controlled and varied, as seen in Col. 6 lines 41-50, such that in covering part of the bias flow holes of the mask, some amount of exhausted air is sent back up the delivery conduit to the HME of Bowman).
Regarding claim 37, the modified Bowman device has the patient interface comprises a patient contacting portion (Bowman; see mask 60 in Fig. 2, with seals 76 that contact the patient).
Regarding claim 38, the modified Bowman device has a ventilation cap configured to seal the bias flow holes of the patient interface (Hernandez; see tab 98 in Fig. 11 that selectively blocks the exhaust ports 96 such that there is a ventilation cap, seen as the blackened holes in Fig. 11 that are blocking parts of the exhaust ports 96).
Regarding claim 39, the modified Bowman device has a first adjuster to open and/or close the bias flow holes of the patient interface (Hernandez; see tab 98 in Fig. 11).
Regarding claim 40, the modified Bowman device has wherein the HME material is located in a bi-directional portion of the gas flow path between the inlet and the outlet of the housing of the heat and moisture exchanger (Bowman; see HME material 70 in Fig. 2 which is within a housing formed around the HME material, between the delivery tube 30 and mask inlet 68, such that gas flows in both directions through the HME material 70 in order to access the patient and vents 80 respectively).
Regarding claim 41, the modified Bowman device has wherein the HME material is located in a bi-directional portion of the gas flow path between the inlet and the outlet of the housing of the heat and moisture exchanger (Bowman; see HME material 70 in Fig. 2 which is within a housing formed around the HME material, between the delivery tube 30 and mask inlet 68, such that gas flows in both directions through the HME material 70 in order to access the patient and vents 80 respectively).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bowman in view of Hernandez as applied to claim 21 above, and further in view of Ng et al. (US Pat. 8,397,727).
Regarding claim 27, the modified Bowman device has the heat and moisture exchanger connects to a second interface component (Bowman; user interface 40 in Fig. 2). 
The modified Bowman device does not have a detailed description of the second interface component comprises a mask frame.
However, Ng teaches a similar device for controlling the amount of vented gas in a respiratory patient interface, where a patient interface includes a mask with a mask frame (see mask frame 324 in Figs. 2-4; see also Col. 8 lines 6-14).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mask of the modified Bowman device to include a mask with a mask frame as it is a conventional type of mask interface, with the benefit of providing rigid structure and support to the shape of the mask (Ng; see Col. 8 lines 6-14).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bowman in view of Hernandez as applied to claim 21 above, and further in view of Kwok et al. (US Pat. 9,717,870).
Regarding claim 28, the modified Bowman device has a first interface component.
The modified Bowman device lacks a detailed description of the first interface component further comprises an elbow.
However, Kwok teaches a similar patient interface mask for delivering gas to a user, where the mask has a swivel elbow that is mounted to the mask shell (see the mask shell with an elbow in Figs. 1-2; see also Col. 4 lines 56-60).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the HME and the mask of the modified Bowman device to include a swivel elbow as taught by Kwok, as it is a well-known feature that would allow for the conduit to rotationally adjust to the motions of the user while in use, allowing for freedom of movement. 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Bowman in view of Hernandez as applied to claim 21 above, and further in view of Tralli (EP 2647401).
Regarding claim 35, the modified Bowman device has an HME material.
The modified Bowman device does not have a detailed description of the HME material comprises a sheet with raised portions.
However, Tralli teaches an HME device with an HME material formed of a sheet (sheet 70 in Fig. 13) with a number of raised portions (elevations 72 and 74 in Fig. 13) which are arranged on top of one another in a layered pattern (see [0020] lines 3-6) for providing a passageway for airflow through the HME (see [0020] lines 3-8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HME material of the modified Bowman device to be a sheet with raised portion as taught by Tralli since it creates a desirable gas conditioning performance across the cross-section of the HME material to improve air flow and filtering through the HME material (Tralli; see [0010] lines 1-11).
Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive.
Applicant argues on pages 5-6 that the applied Bowman references fails to disclose an HME housing that is able to be removable connected to the interface. The argument is not well taken. Fig. 2 of Bowman shows conduit 50 and mask inlet 68 coupled together, with conduit 50 being the housing surrounding the HME material 70. The connection between the components and ability to disconnect is further seen in Figs. 4C and 6A-6B, where the conduit 50 has the upper section 81 with locking groove 82 to removable connect to lower section 83. Further, it is clear that the conduit 50 and mask inlet 68 must decouple from one another in order to replace the HME material. Therefore, it is clear that Bowman discloses a housing that disconnects from an interface. 
Applicant argues on pages 7-8 that the modified Bowman device does not have bias flow holes in the first interface component which when closed force some amount of exhaled gas back through the HME, as there is no disclosed path to atmosphere through the delivery tube. The argument is not well taken. First, Bowman does disclose that “at least a portion of” the exhaled air can be sent back up the passage 74 through the HME material (see [0084] lines 13-26). Further, exhaled air must be forced back through an HME material in order for the HME material to perform its function. In light of the modifications of Hernandez, controllably sealable bias flow holes are placed in the patient interface, and adjust how much flow is vented to atmosphere (see Col. 9 lines 39-43 where the exhaust flow can be adjusted, or even sealed). The ability of the modified Bowman device to divert some air upwards and through the HME material is disclosed by Bowman, and Hernandez teaches a different location for the bias flow holes. Thus, it is understood that “at least a portion of” exhaled air would be forced back through the delivery conduit when the bias flow holes are closed. 
For the reasons above, the rejections hold. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785